Citation Nr: 0207607	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  99-16 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether the January 1982 rating decision that denied 
entitlement to service connection for post-traumatic stress 
disorder involved clear and unmistakable error.  



REPRESENTATION

Appellant represented by:	Norman R. Zamboni, Attorney at 
Law



ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel




INTRODUCTION

The appellant served on active duty from November 1965 to 
October 1974.  

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal a March 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Milwaukee, Wisconsin that denied the benefit sought 
on appeal.  The Board affirmed the RO's decision in a 
decision dated in November 2000. 

The veteran subsequently appealed the November 2000 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Secretary filed Appellee's Unopposed 
Motion for Remand and to Stay Proceedings.  This motion 
requested a remand for Board consideration of the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified 
as amended at 38 U.S.C.A. § 5100 to 5107. (West Supp. 2001)].  
On April 27, 2001, the Court issued an Order that vacated the 
November 2000 Board decision and remanded it to the Board for 
readjudication consistent with the Order.  

The Board notes that, although the veteran referred to his 
February 1999 claim that clear and unmistakable error (CUE) 
be found in the RO's January 1982 rating decision as a 
"notice of disagreement" with the assignment of April 23, 
1998 in the RO's December 1998 rating decision as the 
effective date for the grant of entitlement to service 
connection for PTSD, as will be discussed further in this 
decision, it is obvious from the record that the veteran's 
argument for an "earlier effective date" relies exclusively 
on a finding of CUE in the RO's January 1982 rating decision. 





FINDINGS OF FACT

1.  By rating decision dated in January 1982, the RO denied 
the veteran's initial claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).   

2.  The veteran initially appealed that decision, but at a 
personal hearing in October 1982 at the RO the issue was 
withdrawn.

3.  At the time of the January 1982 RO decision there was no 
competent diagnosis of PTSD of record.

4.  The January 1982 RO decision was consistent with and 
supported by the existing record and legal authority.

5.  The veteran filed a second claim for service connection 
for PTSD on April 23, 1998 and the RO granted that claim 
effective April 23, 1998, the date of receipt of the second 
claim.


CONCLUSION OF LAW

The January 1982 rating decision, which denied service 
connection for PTSD, was not clearly and unmistakably 
erroneous.  38 C.F.R. § 3.105(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted in the Introduction, the Court vacated the Board's 
November 2000 decision and returned the case to the Board so 
that the applicability of the provisions of the VCAA to this 
case could be considered.  According to Livesay v. Principi, 
15 Vet. App. 165 (2001), which dealt with the issue of 
whether the VCAA applied to claims of CUE in prior Board 
decisions, the VCAA provided a basis to remand many, but not 
all, claims.  It was noted that the VCAA was not applicable 
to matters involving statutory interpretation.  See Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. 
App. 227, 231-32 (2000).  The Court in Livesay then held that 
the VCAA did not apply to allegations of CUE in a prior Board 
decision.  It was stated that CUE claims are not conventional 
appeals; rather, they are requests that a previous decision 
be revised.  To establish a CUE request, appellants must make 
specific allegations of error, and that error must be based 
upon the record as it existed at the time of the prior 
decision.  See Fugo v. Brown, 6 Vet. App. 40 (1993).  A CUE 
request is unlike any other claim that can be made; it is a 
procedural device that provides a way to reverse or revise a 
prior final RO or Board decision.  It is not a claim for a 
benefit but is a way to collaterally attack an otherwise 
final decision.

The Court in Livesay went on to note that Section 2 of the 
VCAA added a new section 5100 to title 38 of the United 
States Code.  This new section defined the term "claimant" 
as meaning "any individual applying for, or submitting a 
claim for, any benefit under the laws administered by the 
Secretary."  See 38 U.S.C.A. § 5100 (West Supp. 2001).  The 
VCAA extends the duty of the Secretary to assist a claimant 
in the development of their claims.  However, as noted, a 
request for CUE is not a claim for a benefit.  As a 
consequence, a person requesting the revision or reversal of 
a prior final RO or Board decision is not a "claimant" that 
is entitled to the expanded requirements to assist as set out 
by the VCAA.

Livesay also stated that the regulations pertaining to claims 
of CUE in final Board decisions support the distinction made 
between these allegations and claims for benefits.  
Generally, 38 C.F.R. §§ 20.1400-20.1411 make clear that the 
"claimant-friendly" provisions of the Title 38 do not apply 
to motions for CUE.  The "benefit of the doubt" rule also 
does not apply to these motions.  38 C.F.R. § 20.1411(a).  
CUE motions are also not subject to reopening on the basis of 
submission of new and material evidence.  38 C.F.R. 
§ 20.1411(b).  Significantly, it is specifically noted that a 
CUE motion is not an application for benefits to which the 
duties to notify and assist attach.  38 C.F.R. § 20.1411(c) & 
(d).  Finally, the Court stated that there was nothing in the 
legislative history of the VCAA to suggest that VA's duties 
to assist and notify were applicable to CUE motions.

While the Livesay case involved a motion of CUE in a final 
Board decision, this analysis can be applied by analogy to 
CUE motions involving prior, final RO decisions.  In both 
instances, the CUE motions are attempts to collaterally 
attack a final decision and are not claims for benefits.  
Therefore, the expanded duties to notify and assist a 
claimant in developing a claim do not apply to allegations of 
CUE in a final RO decision.

The Board is aware of the Court's instructions in Fletcher v. 
Derwinski, 1 Vet. App. 394, 397 (1991) to the effect that a 
remand by the Court is not "merely for the purposes of 
rewriting the opinion so that it will superficially comply 
with the "reasons or bases" requirement of 38 U.S.C. § 
7104(d)(1).  A remand is meant to entail a critical 
examination of the justification for the decision, and the 
Board's analysis has been undertaken with that obligation in 
mind.  However, the Board notes that the Court's April 27, 
2001 Order was issued prior to the Court's decision August 
2001 decision in Livesay and noted no specific defects in the 
Board's November 2000 decision, either as to inadequate 
reasons and bases or otherwise.  The only basis for the 
remand was to allow the Board to consider the application of 
the VCAA, which has been accomplished in referencing the 
Court's more recent decision that held the VCAA does not 
apply in CUE claims.

In January 1982, the RO denied the veteran's claim for 
service connection for personality disorder and for 
schizophrenia, paranoid type, claimed as post-traumatic 
stress neurosis.  Evidence before the RO included the 
veteran's service medical records, which revealed that he was 
hospitalized for a period of admission from June 1974 to 
August 1974 for medical observation.  A diagnosis of schizoid 
personality was provided and administrative separation was 
strongly recommended.  The veteran's October 1974 military 
separation examination also indicated a psychiatric diagnosis 
of schizoid personality. 

Other evidence before the RO included a VA hospitalization 
report for a period of admission from August 1981 to 
September 1981 which indicated a diagnosis of schizophrenia, 
paranoid type; and an October 1981 VA examination report that 
indicated a diagnosis of psychosis, schizophrenic reaction, 
paranoid type.

An October 1981 statement from the veteran's wife regarding 
her observations of the veteran's psychiatric symptoms was of 
record.

A May 1976 letter from the veteran's private physician, J. 
R., M.D., was of record and indicated that an MMPI did not 
reveal any severe psychopathology. 

In a January 1982 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
schizophrenia, paranoid type, claimed as post traumatic 
stress neurosis.  The RO observed that a personality disorder 
was developmental in nature and not a disability for which 
service connection was authorized under applicable 
legislation.  In denying service connection for 
schizophrenia, the RO observed that schizophrenia was not 
diagnosed in service or within a year of the veteran's 
discharge from service.  In denying service connection for 
post-traumatic stress neurosis, the RO noted that the 
disorder was not substantiated by evidence of record.

The RO notified the veteran of the denial of his claim, and 
he submitted a Notice of Disagreement.  The RO then provided 
him with a Statement of the Case addressing the issue of 
service connection for a nervous condition in July 1982.  In 
September 1982, the veteran submitted a personally signed VA 
Form 1-9 (Appeal to Board of Veterans' Appeals).  However, 
during a hearing in October 1982, the veteran's 
representative, in the veteran's presence and without 
objection, indicated that the veteran wished to withdraw the 
issue of entitlement to "post-traumatic stress."  The veteran 
then, in his own testimony, advanced the argument that 
schizophrenia was present in service, but was misdiagnosed as 
a schizoid personality disorder.  In response to an inquiry 
regarding whether he wished to pursue the issue of service 
connection for schizophrenia should the issue of non-service 
connected pension be granted, the veteran stated that "I 
would let my representative answer."  Then, again through 
his representative, the veteran indicated that he did not 
wish to pursue the issue of entitlement to service connection 
for schizophrenia in the event that a claim for pension 
benefits was granted.

In October 1982, the RO granted service connection for non- 
service connected pension benefits and treated the veteran's 
claim for service connection for a nervous condition as 
withdrawn.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105 of this part.  38 C.F.R. § 3.104(a) (2001).

In April 1998, the veteran submitted an informal claim for 
PTSD in a report of contact, and a formal claim was filed in 
July 1998.

Additional evidence associated with the claims file since the 
January 1982 rating decision includes various entries 
diagnosing psychiatric disorders, including PTSD.  A VA 
examination in October 1983 reported a diagnosis of paranoid 
schizophrenia, in partial remission.  A June 1998 entry 
reflects instructions to rule out post-traumatic stress 
disorder.  An October 1998 psychological report indicates a 
diagnosis of PTSD, combat, chronic, severe.  A comment in 
that report indicates that "some clinicians might have 
mistakenly seen [the veteran] as schizoid or schizophrenic."

A November 1998 VA PTSD examination resulted in a diagnosis 
of PTSD, as did a contemporaneous VA psychological 
evaluation. The psychologist who performed the evaluation 
observed that schizophrenia was diagnosed in 1981 by a VA 
examiner. The psychologist added, however, that the veteran 
was not thought at the time, to have a thought or affective 
disorder.  The diagnosis was based upon an elevated MMPI, and 
those results were not unlike those found in Vietnam veterans 
with post-traumatic stress disorder.

In December 1998, the RO reopened the veteran's claim for 
service connection for post-traumatic stress disorder, based 
upon new and material evidence submitted since January 1982, 
and granted service connection for that disorder.  The RO 
assigned the effective date of the grant of benefits as April 
23, 1998, the date of the informal claim for benefits.

Following the Court's remand, the veteran submitted an August 
1981 VA treatment entry which reports that a psychological 
evaluation was performed prior to his VA hospital admission 
in August 1981.  The examiner indicated an assessment of 
PTSD.  However, this was not the final diagnosis, and was not 
of record at the time of the January 1982 rating decision.  
Following the VA hospitalization of the veteran from August 
1981 to September 1981 the diagnosis was paranoid type 
schizophrenia.  The additional examination for PTSD request 
forms submitted by the veteran were of record and are not 
diagnoses based on evaluation.

The veteran does not contend that he filed a claim after the 
January 1982 decision prior to April 23, 1998, and the claims 
file does not reflect the presence of anything that may be so 
construed as a claim for service connection for PTSD during 
this time frame.  As such, an effective date prior to April 
23, 1998 is not possible under laws and regulations 
pertaining to the effective date of an award based on a 
reopened claim.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(ii) (". . . . the effective date of . . . a claim 
reopened after final adjudication . . . shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of the receipt of the application therefor.").  
What the veteran does argue is that the January 1982 rating 
decision contained CUE and is, therefore, void.  See 38 
C.F.R. § 3.105(a).

First, the veteran contends that, based upon recent medical 
opinions suggesting that his diagnoses of personality 
disorder and schizophrenia in the past may have been 
erroneous, he actually suffered from PTSD in service and 
benefits should have been granted at the time of his original 
claim.  However, because the veteran withdrew his appeal of 
the January 1982 rating decision which denied service 
connection for PTSD, that decision is final. See 38 U.S.C.A. 
§ 5108, 7105(c); 38 C.F.R. § 20.1103; see Godfrey v. Brown, 7 
Vet. App. 398, 405 (1995); Moray v. Brown, 5 Vet. App. 211, 
213 (1993).  The claim that gave rise to that denial is no 
longer pending and may not serve as a basis for establishing 
an effective date for the benefits at issue.

Under applicable laws and regulations, RO decisions that are 
final and binding will be accepted as correct in the absence 
of CUE.  38 C.F.R. § 3.105(a).  The question of whether CUE 
is present in a prior determination is analyzed under a 
three-pronged test.  First, it must be determined whether 
either the correct facts, as they were known at the time, 
were not before the adjudicator (that is, more than a simple 
disagreement as to how the facts were weighed and evaluated) 
or the statutory or regulatory provisions extant at that time 
were incorrectly applied.  Second, the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Third, a determination that there was CUE must be 
based on the record and the law that existed at the time of 
the prior adjudication in question.  See Damrel v. Brown, 6 
Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992) (en banc)).

According to the Court, CUE is a very specific and rare kind 
of error. "It is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Thus, even where the premise of error is accepted, if 
it is not absolutely clear that a different result would have 
ensued, the error complained of cannot be, ipso facto, clear 
and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993) (citing Russell at 313).  The Court has also held that 
the failure to fulfill the duty to assist does not constitute 
clear and unmistakable error.  See Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

At the time of the January 1982 rating decision in question, 
the medical evidence before the RO did not reflect the 
presence of PTSD and, instead, reflected that the veteran had 
a schizoid personality during service and suffered from 
schizophrenia in September 1981 and October 1981.  Although 
the medical evidence currently before the Board raises some 
question as to the accuracy of those diagnoses, the Board may 
not rely upon evidence subsequently obtained in determining 
whether there was error in the decision under consideration.  
The RO was entitled to rely upon the medical determinations 
before it in concluding that the veteran did not suffer from 
PTSD.  The fact that later medical professionals have offered 
opinions that may be construed as potentially inconsistent 
with those before the RO in January 1982 does not alter the 
result.  It is only the evidence of record at the time of the 
1982 decision that may be considered.

Considering the evidence before the RO in January 1982, it is 
not the case that reasonable minds could only have concluded 
that PTSD was present.  In fact, it would have been quite 
difficult, based upon the evidence available at the time, to 
have done so.  Simply put, the record before the RO at the 
time of the January 1982 rating decision contained no 
indication that the veteran had been diagnosed with PTSD.  No 
examiner referred to post-traumatic stress in the evidence of 
record at that time.  Evidence before the RO at the time of 
the January 1982 decision is not such that it required a 
different result and, therefore, the January 1982 decision 
did not contain CUE.

Although the VA psychological assessment prior to his 
admission in August1981 indicated an assessment of PTSD, the 
psychological assessment entry prior to his admission was not 
of record at the time of the RO January 1982 rating decision.  
It is noted that the VA is considered to have constructive 
notice of medical records in VA's possession.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  However, the doctrine of 
"constructive possession" of VA records laid out by the Court 
in Bell v. Derwinski, 2 Vet. App. 611 (1992) is not 
applicable prior to Bell, which was decided in 1992.  See 
Lynch v. Gober, 10 Vet. App. 127 (1997).  In any event, even 
had that psychological assessment been of record at that 
time, the evidence reflected that following the 
hospitalization the veteran's final diagnosis was 
schizophrenia, not PTSD. 

The second basis set forth by the veteran, through his 
representative, for a finding of CUE is that the withdrawal 
of his appeal for service connection for PTSD at his hearing 
in October 1982 was ineffective.  The veteran relies upon a 
provision in effect at that time that required the veteran to 
withdraw his appeal in writing and precluded the veteran's 
representative from withdrawing an appeal on behalf of the 
veteran in cases where the veteran filed the substantive 
appeal personally.  See 38 C.F.R. § 19.121(b)(3) (1982).  VA 
regulations currently contain similar provisions.  See 38 
C.F.R. § 20.204 (2001).

The veteran's withdrawal occurred at a hearing at which the 
veteran offered sworn testimony.  The transcription of that 
hearing has inherent indicia of reliability, and the veteran 
does not now contend that the testimony therein offered was 
inaccurately transcribed.  Although the veteran did not 
personally make the statement withdrawing the issue of 
service connection for PTSD, the withdrawal by his 
representative was made in the veteran's presence, and the 
veteran did not indicate any objection during an exchange to 
which he was a party.  The veteran, who had just been placed 
under oath, had to have been aware of the significance of 
statements made during that hearing.  The Board observes that 
the Court has held that oral statements made at a hearing 
expressing disagreement with an adjudicative determination, 
if otherwise timely, and if reduced to writing in a 
transcript, constitute "a written communication from a 
claimant or his or her representative" for purposes of 
establishing a valid Notice of Disagreement under 38 C.F.R. 
§ 20.201.  See Tomlin v. Brown, 5 Vet. App. 355 (1993).  The 
Board finds the Court's holding in Tomlin to be readily 
analogous to the facts in this case.  Here, the express 
withdrawal of the claim for service connection by the 
representative was reduced to writing in a transcript that 
has been made a part of the appellate record.  The Board, 
therefore, finds that the hearing transcript withdrawing the 
issue of service connection for post-traumatic stress was in 
writing in accord with 38 C.F.R. 20.204.

The Board is not persuaded by the veteran's argument that 
Tomlin is not analogous to the present claim because the 
veteran never gave his "express" written consent.  Although 
the veteran's representative agrees that the hearing 
transcript is a written communication, he argues that the 
veteran's consent could not be expressed by any one other 
than the veteran himself.  However, for the reasons stated, 
the Board finds that the veteran's quiet acquiescence of his 
representative's statement in his presence during the hearing 
on appeal was, in itself, an expression of his consent.

The veteran's representative also argues that although the 
veteran may have withdrawn his appeal for service connection 
for PTSD, he did not withdraw his appeal for service 
connection for other psychiatric disorders.  But, it is clear 
from the transcript that the remainder of the veteran's claim 
for service connection for a psychiatric disorder was a claim 
for schizophrenia.  It is also clear that the veteran 
consented to withdrawal of that issue, conditioned upon a 
grant of pension benefits by the RO.  Pension benefits were 
granted, and the veteran's appeal was treated as having been 
withdrawn in its entirety.  According, the Board finds that 
the January 1982 rating decision represents a final decision.


ORDER

The appeal, based on CUE in the January 1982 RO decision 
denying entitlement to service connection for PTSD, is 
denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals  

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

